(Por la corte, a propuesta del
Juez Asociado Señor HutcMson.)
Por cuanto, alegan los demandados-apelados como moti-vos para la desestimación de la apelación en este caso, lo si-guiente : primero, que un término de 30 días concedido por la corte de distrito al demandante, a partir de octubre 10, 1929, para archivar la exposición del'caso, es nulo e ineficaz por-que las cortes de distrito no tienen facultad para conceder términos en esa forma, sino solamente para dar prórrogas del término de 10 días que a partir de la fecha de radicación del escrito de apelación señala la ley para radicar la expo-sición del caso; segundo, que aun cuando dicho término sea válido, como el mismo venció en noviembre 9, 1929, y el de-mandante no ha obtenido prórroga alguna para radicar la exposición del caso, no puede ya perfeccionar su apelación por ese medio, ni puede tampoco elevar a este tribunal la transcripción de los autos porque ha vencido también el tér-mino que para ello concede la ley; tercero, que la apelación es frívola y se ha entablado con fines meramente dilatorios, pues por la opinión de la corte de distrito puede verse que el caso fue resuelto en contra del demandante por un motivo fundamental de derecho consistente en que la acción enta-, blada no era la que procedía, así como por razón de la apre-ciación de la evidencia hecha por la corte de distrito; y creen los demandados-apelados que conociendo el demandante- ape-lante que en poder de ellos está depositada la suma de $2,000 para ser entregada al Sr. Oarlos Bird tan pronto la senten-cia sea firme contra el demandante, éste ha interpuesto apela-ción para hacer retardar la entrega de dicho dinero y así tratar de obligar al Sr. Bird a ofrecer alguna transacción; *965cuarto, que el demandante no lia proseguido su apelación con la debida diligencia, pues habiendo solicitado una copia de las notas taquigráficas del juicio para preparar la exposición del caso, no ba becbo dentro del término señalado la consig-nación requerida para honorarios del taquígrafo;
Pob o danto, el término de 30 días concedido por la corte a que se contrae el primer fundamento puede y debe enten-derse como una prórroga y no como una pretensión por parte del juez de distrito de cambiar el término legal prescrito por la ley;
Pos cuanto, en noviembre 5, 1929, el demandante radicó una moción solicitando de la corte 30 días para archivar la exposición del caso, expresando por un error o inadvertencia al final de dicha moción que se le concediera 30 días al taquí-grafo para la transcripción del récord, moción que fué de-clarada con lugar en noviembre 6 de 1929;
Poe cuanto, en noviembre 19 de 1929 el demandante ra-dicó una moción solicitando se tuviera por enmendada su anterior moción, así como la orden de la corte concediendo lo solicitado, en el sentido de expresar que los 30 días solicita-dos lo eran para radicar la exposición del caso, a lo cual ac-cedió la corte en noviembre 30 de 1929, fundándose en la doc-trina establecida por este tribunal en el caso de Domínguez v. Fabián, 35 D.P.R. 314;
PoR cuanto, de la opinión de la corte de distrito no se desprende que la apelación sea claramente frívola, sin que afecte la cuestión la mera creencia o sospecha infundada de los demandados-apelados en cuanto a la supuesta mala fe del demandante-apelante;
Pok cuanto, queda demostrado por el demandante-ape-lante que éste ha adelantado al taquígrafo la suma de veinti-cinco dólares, existiendo el convenio entre ambos que el resto de los honorarios de dicho funcionario le serán satisfechos tan pronto como pueda hacerle entrega de la transcripción del récord,
*966Pok tanto, se declara sin lugar la desestimación solici-tada por los apelados.